                                     Case 3:19-cv-00034-LRH-WGC Document 24 Filed 06/10/19 Page 1 of 2



                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127
                               sketner@littler.com
                          5
                               Attorneys for Defendant
                          6    PETCO ANIMAL SUPPLIES STORES, INC.

                          7

                          8                                    UNITED STATES DISTRICT COURT
                          9                                          DISTRICT OF NEVADA
                       10

                       11      BONNIE VALKER,

                       12                         Plaintiff,                    Case No. 3:19-cv-00034-LRH-WGC

                       13      vs.                                              STIPULATION FOR DISMISSAL WITH
                                                                                PREJUDICE; ORDER
                       14      PETCO ANIMAL SUPPLIES STORES,
                               INC. and DOES I-X,
                       15
                                                  Defendants.
                       16

                       17               IT IS HEREBY STIPULATED by and between Plaintiff BONNIE VALKER (“Plaintiff”)
                       18      and Defendant PETCO ANIMAL SUPPLIES STORES, INC. (“Defendant”), through their
                       19      respective counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims
                       20      and all parties herein are hereby dismissed with prejudice.
                       21      ///
                       22      ///
                       23      ///
                       24      ///
                       25      ///
                       26      ///
                       27      ///
                       28
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                                 Case 3:19-cv-00034-LRH-WGC Document 24 Filed 06/10/19 Page 2 of 2



                          1            Each party will bear its own costs and attorneys' fees.          All parties have signed this

                          2    Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                          3

                          4      Dated: June 10, 2019                                Dated: June 10, 2019
                          5

                          6       /s/ Mark Mausert                                   /s/ Sandra Ketner
                                  MARK MAUSERT, ESQ.                                 SANDRA KETNER, ESQ.
                          7       CODY OLDHAM, ESQ.                                  LITTLER MENDELSON, P.C.
                          8       Attorneys for Plaintiff                            Attorney for Defendant
                                  BONNIE VALKER                                      PETCO ANIMAL SUPPLIES STORES,
                          9                                                          INC.
                       10
                                                                           ORDER
                       11
                                                                             IT IS SO ORDERED.
                       12

                       13

                       14                                                    LARRY R.
                                                                             UNITED      HICKSDISTRICT JUDGE
                                                                                       STATES
                                                                             UNITED STATES DISTRICT JUDGE
                       15                                                    Dated this ____ day of __________, 2019.
                               FIRMWIDE:164477564.1 060429.1225              DATED this 14th day of June, 2019.
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
